DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1`0 recites the limitation "the hole" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.  For examination purposes it is assumed that this intended to refer to “the interconnect hole.”  It’s possible it intends to refer to the plurality of holes but the rejection stands either way.

Election/Restrictions
First, Applicant’s interpretation of the restriction that species 3 should have been figure 4 instead of figure 3 is correct.  It is appreciated that this typographical error was caught and corrected.
Applicant's election with traverse of species 3 (figure 4), corresponding to claims 1-5, and 9-11, in the reply filed on 12/14/21 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because the .
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither teaches nor suggests a third via extending to a surface of the first high-voltage source line is disposed in the insulating layer, and the light blocking layer is electrically connected to the first high-voltage source line through the third via.
While it is known in the art to connect a high-voltage source line to a light blocking layer, see the cited prior art as examples, it is not known in the art to connect a high-voltage source line to a light blocking layer by first going through a via.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 9-11 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Sun et al., US 11,036,958.
Regarding claim 1, Sun (figure 2) teaches an organic light emitting diode (OLED) display panel, comprising:
a thin film transistor (TFT) array 201;
a second metal layer 124 disposed on the TFT array 201;
an insulating layer 111 disposed on the TFT array 201 and covering the second metal layer 124;
a light blocking layer 150 disposed on the insulating layer, wherein the light blocking layer 150 is provided with a plurality of holes 151/152 for light reflected 
a photo sensor 120 disposed on a side of the TFT array 201 far from the second metal layer 124 and configured to receive the light passing through the hole (it aligns with the hole 151);
a planarization layer 112 disposed on the light blocking layer 150;
an anode metal layer 127 and a pixel definition layer 113 disposed on the planarization layer 112;
wherein the second metal layer 124 comprises a source-drain metal layer 123/124, and an interconnect hole (where 127 goes through hole 152) is disposed in an interlayer structure between the source-drain metal layer 124 and the anode metal layer 127 and is electrically connected to the source-drain metal layer 124 and the anode metal layer 127.
With respect to claim 2, Sun (figure 2) teaches the interconnect hole (where 127 goes through hole 152) comprises a first via through the planarization layer 112, and a second via is disposed in the insulating layer 111 and extended to a surface of the source-drain metal layer 124, the first via is connected to the second via.
As to claim 3, Sun (figure 2) teaches an aperture of the first via (via in 112) is larger than an aperture of the second via (via in 111).

Concerning claim 9, Sun (figure 2) teaches an interconnect hole extends from a top surface of the planarization layer 113 to a surface of the source-drain metal layer 124, a through hole 152 is formed in the light blocking layer 150 and an aperture of the through hole 152 is larger than an aperture of the interconnect hole, and the interconnect hole pass the through hole 152.
Pertaining to claim 10, though Sun may or may not teach the through hole and the hole are formed before the formation of the planarization layer, and the interconnect hole is made by a process, this is a product by process limitation that improperly inserts a process limitation into a product claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., US 11,036,958 (hereafter Sun 958), as applied to claim 1 above, and further in view of Sun et al., US 2020/0026899 (hereafter Sun 899).
Regarding claim 11, Sun 958 (figure 2) teaches the TFT array comprises: a substrate 110; a semiconductor layer 121 disposed on the substrate 110; a first gate insulating layer 133 disposed on semiconductor layer 121; a first gate metal layer 122; an interlayer dielectric layer 134 disposed on the first gate insulating layer; and the second metal layer 124 disposed on the interlayer dielectric layer 134.

Sun 899 (figure 4) teaches a second gate insulating layer 124 disposed on the first gate insulating layer 122 and a second gate metal layer (upper 123).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use dual gate structure of Sun 899 in the invention of Sun 958 because Sun 899 teaches both a single gate structure (figure 3) and a dual gate structure (figure 4), therefore the substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        2/17/22